DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 15-34 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2016-145399 filed on 07/25/2016 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 11/17/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 09/14/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.         Claims 15-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15-16 of U.S. Patent 10,791,246 B2.
             It is clear that all the elements of the instant application independent claims 15, 23, 31 are to be found in patent (U.S. Patent No. 10,791,246 B2) claims 1, 15-16 as the application independent claims 15, 23, 31 fully encompasses the patent claim 1, 15-16. The difference between the instant application independent claims 15, 23, 31 and the patent (U.S. Patent No. 10,791,246 B2) claims 1, 15-16 lies in the fact that the patent (U.S. Patent No. 10,791,246 B2) claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 15-16 of the patent (U.S. Patent No. 10,791,246 B2) is in effect a “species” of the “generic” invention of the application independent claims 15, 23, 31. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claims 15, 23, 31 are anticipated by claims 1, 15-16 of the patent (U.S. Patent No. 10,791,246 B2), it is not patentably distinct from claims 1, 15-16 of the patent (U.S. Patent No. 10,791,246 B2).
            The dependent claims 17, 25, 33 of the instant application obviously claim the same subject matter as found in the claim 2 of the parent patent’ 246 and therefore would be rejected based on the claim 2 of the parent patent’ 246.

Claim Rejections - 35 USC § 102
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.        Claims 15, 23, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai, US Pub 2016/0163013.
            As to claim 15 [independent], Arai teaches a shared terminal, comprising [fig. 1, elements “conference room”, 12-16; 0044-0046  Arai teaches that the conference room at least has many shared terminals 12-16 which can be usable among users of conference room]: 
            circuitry to: 
            control a display to display an image to a user of the shared terminal [0004, 0053, 0056, 0090, 0101-0107, 0145  Arai teaches that the projector 13 corresponding to the shared terminal display the images related to the multiple users]; 
            determine whether terminal identification information is received from a first terminal of the user [0048, 0089, 0099-0102, 0118-0119  Arai teaches that the authentication unit 34 performs the user ID and mobile device 11’s authentication of one of the user which can be second user and not first user]; and 
            transmit, to a printer in a case that the circuitry determines that the terminal identification information is not received from the first terminal, a first indication that authentication is not to be performed [0106  Arai teaches that the only one user has scanning the document not the second one indicating that the authentication is performed for the user who is using the scanning the document].

            As to claim 23 [independent], Arai teaches a system, comprising [fig. 1, elements “conference room”, 12-16; 0044-0046  Arai teaches that the conference room at least has many shared terminals 12-16 which can be usable among users of conference room]: 
            a printer [fig. 1, element 15; 0044]; and 
            a shared terminal that includes circuitry configured to [fig. 1, elements “conference room”, 12-16; 0044-0046  Arai teaches that the conference room at least has many shared terminals 12-16 which can be usable among users of conference room]: 
            control a display to display an image to a user of the shared terminal [0004, 0053, 0056, 0090, 0101-0107, 0145  Arai teaches that the projector 13 corresponding to the shared terminal display the images related to the multiple users]; 
            determine whether terminal identification information is received from a first terminal of the user [0048, 0089, 0099-0102, 0118-0119  Arai teaches that the authentication unit 34 performs the user ID and mobile device 11’s authentication of one of the user which can be second user and not first user]; and 
           transmit, to the printer in a case that the circuitry determines that the terminal identification information is not received from the first terminal, a first indication that authentication is not to be performed [0048, 0089, 0099-0102, 0118-0119  Arai teaches that the authentication unit 34 performs the user ID and mobile device 11’s authentication of one of the user which further indicating that the user of the first mobile device is within the proximity, while the image data is being displayed on the projector 13].

As to claim 31 [independent], However, the independent claim 31 essentially claimed same subject matter as claimed in the independent claim 15 for/and/with other claim limitations, and are therefore the independent claim 31 would be rejected based on same rationale as applied to the independent claim 15.

         Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.       Claims 16-18, 20-22, 24-26, 28-30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Arai, US Pub 2016/0163013 in view of Takenaka, US Pub 2015/0339561 (cited in IDS).   
             As to claims 16, 24, 32 [dependent from claims 15, 23, 31 respectively], Arai doesn’t teach wherein the circuitry is further configured to 
              transmit, via a network, a print request for printing data of the image to a printer; and 
              transmit, to the printer in a case that the circuitry determines that the terminal identification information is received from the first terminal, a second indication that authentication is to be performed.  
             Takenaka teaches teach wherein the circuitry is further configured to 
figs. 15-17; 0105-0110  Takenaka teaches that the shared terminal 400 transmits the print data to the printer 200 via server 300]; and 
             transmit, to the printer in a case that the circuitry determines that the terminal identification information is received from the first terminal, a second indication that authentication is to be performed [figs. 12, 15-17; 0105-0110  Takenaka teaches that the shared terminal 400 transmits the print data to the printer 200 via server 300, and then the server 300 determines the terminal identification is received from one of the user referring to the table shown in fig. 12, and obviously authentication has performed].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to transmit print job request including the mobile device identification to printer via server for authentication purpose to modify Arai’s teaching to execute the printing task on displayed objects/images display by the Sakai authenticate the user's device for performing authentication printing in a case where user information as well as a terminal identifier of a mobile terminal is authenticated. The suggestion/motivation for doing so would have been benefitted to the user to provide a techniques that are intended to improve user’s security by instantly authenticate the device identification information of the user and would save user’s time to input secret credential again and again.

            As to claims 17, 25, 33 [dependent from claim 16, 24, 32 respectively], Takenaka teaches wherein the circuitry is further configured to 
figs. 8-10; 0111-0114  Takenaka teaches that the user sets the print settings on shared terminal and transmits the print data to the printer 200 via server 300], and 2Docket No. 1221SUSO2CON Preliminary Amendment 
            transmit information regarding set values of the print configuration parameters to the printer via the network [figs. 8-10; 0111-0114  Takenaka teaches that the user sets the print settings on shared terminal and transmits the print data to the printer 200 via server 300 through network].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to transmit print job request including the mobile device identification to printer via server for authentication purpose to modify Arai’s teaching to execute the printing task on displayed objects/images display by the Sakai authenticate the user's device for performing authentication printing in a case where user information as well as a terminal identifier of a mobile terminal is authenticated. The suggestion/motivation for doing so would have been benefitted to the user to provide a techniques that are intended to improve user’s security by instantly authenticate the device identification information of the user and would save user’s time to input secret credential again and again.

             As to claims 18, 26, 34 [dependent from claims 17, 25, 33 respectively], Takenaka teaches wherein in the case that the circuitry determines that the terminal identification information is not received from the fist terminal [figs. 12, 15-17; 0105-0110  Takenaka teaches that the shared terminal 400 transmits the print data to the printer 200 via server 300, and then the server 300 determines the terminal identification is received from one of the user referring to the table shown in fig. 12, but not from the other users referring to the table shown in fig. 12], 
             the circuitry is further configured to control the display to display the print configuration screen to indicate that the shared terminal is a requester issuing the print request [figs. 12, 15-17; 0105-0110  Takenaka teaches that the shared terminal 400 transmits the print data to the printer 200 via server 300, and then the server 300 determines the terminal identification is received from one of the user referring to the table shown in fig. 12, but not from the other users referring to the table shown in fig. 12. The display of the printer 200 displays the list of the documents related to the requester who is mobile device is authenticated to select the print data as a print job (see fig. 9a; 0105)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to transmit print job request including the mobile device identification to printer via server for authentication purpose to modify Arai’s teaching to execute the printing task on displayed objects/images display by the Sakai authenticate the user's device for performing authentication printing in a case where user information as well as a terminal identifier of a mobile terminal is authenticated. The suggestion/motivation for doing so would have been benefitted to the user to provide a techniques that are intended to improve user’s security by instantly authenticate the device identification information of the user and would save user’s time to input secret credential again and again.


             As to claims 20, 28 [dependent from claims 16, 24 respectively], Arai teaches wherein the circuitry is further configured to detect whether the first terminal is within a detection proximity of the shared terminal while the image is displayed by the display [0048, 0089, 0099-0102, 0118-0119  Arai teaches that the authentication unit 34 performs the user ID and mobile device 11’s authentication of one of the user which further indicating that the user of the first mobile device is within the proximity, while the image data is being displayed on the projector 13], and 
            in a case that the circuitry detects that the first terminal is within the detection proximity, the circuitry receives the terminal identification information [0048, 0089, 0099-0102, 0118-0119  Arai teaches that the authentication unit 34 performs the user ID and mobile device 11’s authentication of one of the user which further indicating that the user of the first mobile device is within the proximity, while the image data is being displayed on the projector 13]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to transmit print job request including the mobile device identification to printer via server for authentication purpose to modify Arai’s teaching to execute the printing task on displayed objects/images display by the Sakai authenticate the user's device for performing authentication printing in a case where user information as well as a terminal identifier of a mobile terminal is authenticated. The suggestion/motivation for doing so would have been benefitted to the user to provide a techniques that are intended to 

            As to claims 21, 29 [dependent from claims 16, 24 respectively], Arai teaches wherein the shared terminal is an electronic whiteboard provided with the display [fig. 1, elements “conference room”, 12-16; 0044-0046  Arai teaches that the conference room at least has many shared terminals 12-16 which can be usable among users of conference room].  

            As to claims 22, 30 [dependent from claims 16, 24 respectively], Takenaka teaches wherein the second indication indicates that the printer is to perform the authentication prior to printing the data of the image [figs. 12, 15-17; 0105-0110  Takenaka teaches that the printer 200 received the authentication information and transmitted to the server 300 for authentication. Then the server 300 determines the terminal identification is received from one of the user referring to the table shown in fig. 12, but not from the other users referring to the table shown in fig. 12].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to transmit print job request including the mobile device identification to printer via server for authentication purpose to modify Arai’s teaching to execute the printing task on displayed objects/images display by the Sakai authenticate the user's device for performing authentication printing in a case where user information as well as a terminal .               
             
Allowable Subject Matter
12.          Claims 19, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	 The following is an examiner’s statement of reasons for allowance: 
             The dependent claim 19 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein in the case that the circuitry determines that the terminal identification information is not received from the fist terminal, the circuitry is further configured to transmit a name of the shared terminal as a name of the requester issuing the print request to the printer”, in combination with all other limitations as claimed.
              The dependent claim 27 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein in the case that the circuitry determines that the terminal identification information is not received from the fist terminal, the circuitry is further configured to transmit a name of the shared terminal as a name of the requester issuing the print request to the printer”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674